     Case 2:20-cv-02323-RGK-JPR Document 28 Filed 05/18/20 Page 1 of 3 Page ID #:275



1     Raoul J. Severo, (SBN: 78104)
      SEVERO PLC
2     A Professional Law Corporation
      500 n. Central Avenue, Ste. 610
3     Glendale, CA 91203
      Tel: 855-216-3990
4     Fax: 626-227-0505
      Email: raoul@severolegal.com
5
      Attorneys for Defendant,
6     NICKO LACOSTE
7

8                        UNITED STATES DISTRICT COURT
9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11
        NICKO LACOSTE,                                  CASE NO.: CV-20-02323-RGK-JPR
12                     Plaintiff,                       DECLARATION OF RAOUL
13
                                                        J. SEVERO RE TARDY
                                                        REFILING OF PLAINTIFF’S
        vs.                                             OPPOSITION TO
14                                                      DEFENDANTS’ SPECIAL
        DANIEL KEEM, et al.,                            MOTION TO STRIKE
15                                                      COMPLAINT
                      Defendants.
16                                                      Hearing Date: TBA
17

18
              I, Raoul J. Severo, declare as follows:
19

20            1.     I am an attorney at law duly licensed to practice before all

21    courts in the State of California and a member of the bar of this Court and
22
      the Ninth Circuit Court of Appeals.
23

24            2.    I submit this declaration in support of a request for an order

25    permitting the filing of Plaintiff’s Opposition to Defendant’s Special Motion
26
      to Strike Complaint.
27

28    /////////

                                               1
     Case 2:20-cv-02323-RGK-JPR Document 28 Filed 05/18/20 Page 2 of 3 Page ID #:276



1           3.    I recently moved our law offices on May 8-11, 2020, and had
2
      new internet service installed on May 11, 2020. Our offices suffered an
3

4     internet outage due to problems with AT&T’s computers’ failure to

5     recognize the installed network and our firm’s emails were not updated in
6
      time for me to meet the court’s order setting a deadline of 12:oo noon on
7

8     May 13, 2020 for the filing of a corrected Opposition to Defendants’ Special

9     Motion to Strike Complaint.
10
            3. On May 15, 2020, this Court ordered the aforesaid Opposition
11

12
      stricken pursuant to L.R. 7-12.

13          4. I respectfully request that this Court issue an order allowing the
14
      tardy filing of the Opposition to the Special Motion to Strike Complaint for
15

16
      the reasons set forth herein, which were outside my control.

17          I declare under penalty of perjury that the foregoing is true and
18
      correct. Executed at Glendale, California on the 18th day of May, 2020.
19
      Dated: May 18, 2020                   By:___/s/Raoul Severo_____
20

21                                                  RAOUL J. SEVERO
                                                         Declarant
22
                                                   Attorney for Plaintiff
23                                                   NICKO LACOSTE
24

25

26

27

28

                                            2
     Case 2:20-cv-02323-RGK-JPR Document 28 Filed 05/18/20 Page 3 of 3 Page ID #:277



1                            CERTIFICATE OF SERVICE
2
            I hereby certify that on May 18, 2020, I electronically transmitted the
3

4     attached document to the Clerk’s Office using the CM/ECF System for filing

5     and transmittal of a Notice of Electronic Filing to the following CM/ECF
6
      registrants:
7

8

9

10

11

12

13

14

15

16

17

18

19
                                   s/ Raoul J. Severo
20

21

22

23

24

25

26

27

28

                                            3
